IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 GLUE WILKINS,                                       : No. 138 MM 2021
                                                     :
                      Petitioner                     :
                                                     :
                                                     :
               v.                                    :
                                                     :
                                                     :
 HONORABLE JOHN F. CHERRY,                           :
                                                     :
                      Respondent                     :


                                          ORDER



PER CURIAM

       AND NOW, this 10th day of March, 2022, the “Petition for Evidentiary Hearing,”

treated as a Petition for Writ of Mandamus, is DENIED. The Prothonotary is DIRECTED

to strike the name of the jurist from the caption.